 



Exhibit 10.1

      (BANK ONE LOGO) [p68453p6845300.gif]   Credit Agreement

This agreement between Bank One, NA, with its main office in Chicago, IL, and
its successors and assigns, (the “Bank”), whose address is 201 N. Central Ave,
21st Floor, AZ1-1178, Phoenix, AZ 85004, and Cavco Industries, Inc. (the
“Borrower”), whose address is 1001 North Central Avenue, Suite 800, Phoenix, AZ
85004.



1.   Credit Facilities.



  1.1   Scope. This agreement governs Facility A, and, unless otherwise agreed
to in writing by the Bank and the Borrower or prohibited by applicable law,
governs the Credit Facilities.     1.2   Facility A (Line of Credit). The Bank
has approved a credit facility to the Borrower in the principal sum not to
exceed $15,000,000.00 in the aggregate at any one time outstanding (“Facility
A”). Credit under Facility A shall be repayable as set forth in a Line of Credit
Note executed concurrently with this agreement, and any renewals, modifications
or extensions thereof. The proceeds of Facility A shall be used for the
following purpose: general business purposes, including working capital.        
Non Usage Fee. The Borrower shall pay to the Bank a non-usage fee on the average
daily unused portion of Facility A at a rate of 0.25% per annum, payable in
arrears within fifteen (15) days of the end of each calendar quarter for which
the fee is owing.     1.3   Borrowing Base. The aggregate principal amount of
advances outstanding at any one time under Facility A shall not exceed the
lesser of the Borrowing Base or $15,000,000.00. If at any time the aggregate
principal amount of advances outstanding under Facility A exceeds the Borrowing
Base, the Borrower shall immediately pay to the Bank an amount equal to the
difference between such aggregate principal amount of advances and the Borrowing
Base. “Borrowing Base” means the aggregate of:



      A. 80% of Eligible Accounts,         B. 50% of Eligible Inventory, not to
exceed the aggregate of $5,000,000.00.



2.   Definitions. As used in this agreement, the following terms have the
following respective meanings:



  2.1   “Credit Facilities” means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1.     2.2   “Liabilities” means all obligations,
indebtedness and liabilities of the Borrower to any one or more of the Bank,
BANK ONE CORPORATION, and any of their subsidiaries, affiliates or successors,
now existing or later arising, including, without limitation, all loans,
advances, interest, costs, overdraft indebtedness, credit card indebtedness,
lease obligations, or obligations relating to any Rate Management Transaction,
all monetary obligations incurred or accrued during the pendency of any
bankruptcy, insolvency, receivership or other similar proceedings, regardless of
whether allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations or substitutions of any of the foregoing, whether
the Borrower may be liable jointly with others or individually liable as a
debtor, maker, co-maker, drawer, endorser, guarantor, surety or otherwise, and
whether voluntarily or involuntarily incurred, due or not due, absolute or
contingent, direct or indirect, liquidated or unliquidated. The term “Rate
Management Transaction” in this agreement means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into among the
Borrower, the Bank or BANK ONE CORPORATION, or any of its subsidiaries or
affiliates or their successors, which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.     2.3   “Notes” means the
Line of Credit Note(s) described in Section 1, and all promissory notes,
instruments and/or contracts evidencing the terms and conditions of the
Liabilities.

 



--------------------------------------------------------------------------------



 





  2.4   “Account” means a trade account, account receivable, other receivable,
or other right to payment for goods sold or leased or services rendered owing to
the Borrower or to CRG Holdings, LLC, a wholly owned subsidiary of Borrower
(“CRG”) (or to a third party grantor acceptable to the Bank).     2.5   “Account
Debtor” means the person or entity obligated upon an Account.     2.6   “Capital
Expenditures” means any expenditure or the incurrence of any obligation or
liability by the Borrower for any asset which is classified as a capital asset.
    2.7   “Distributions” means all dividends and other distributions made by
the Borrower to its shareholders, partners, owners or members, as the case may
be, other than salary, bonuses, and other compensation for services expended in
the current accounting period.     2.8   “Eligible Accounts” means, at any time,
all of the Borrower’s and CRG’s Accounts. The net amount of any Eligible Account
against which the Borrower may borrow shall exclude all returns, discounts,
credits, and offsets of any nature. Unless otherwise agreed to by the Bank in
writing, Eligible Accounts do not include Accounts: (1) with respect to which
the Account Debtor is an employee or agent of the Borrower or CRG; (2) with
respect to which the Account Debtor is affiliated with or related to the
Borrower or CRG; (3) with respect to which goods are placed on consignment,
guaranteed sale, or other terms by reason of which the payment by the Account
Debtor may be conditional; (4) with respect to which the Account Debtor is not a
resident of the United States, except to the extent such Accounts are supported
by insurance, bonds or other assurances satisfactory to the Bank; (5) with
respect to which the Borrower or CRG is or may become liable to the Account
Debtor for goods sold or services rendered by the Account Debtor to the Borrower
or CRG; (6) which are subject to dispute, counterclaim, or setoff; (7) with
respect to which the goods have not been shipped or delivered, or the services
have not been rendered, to the Account Debtor; (8) with respect to which the
Bank, in its sole discretion, deems the creditworthiness or financial condition
of the Account Debtor to be unsatisfactory; (9) of any Account Debtor who has
filed or has had filed against it a petition in bankruptcy or an application for
relief under any provision of any state or federal bankruptcy, insolvency, or
debtor-in-relief acts; or who has had appointed a trustee, custodian, or
receiver for the assets of such Account Debtor; or who has made an assignment
for the benefit of creditors or has become insolvent or fails generally to pay
its debts (including its payrolls) as such debts become due; (10) with respect
to which the Account Debtor is the United States government or any department or
agency of the United States; (11) which have not been paid in full within sixty
(60) days from the invoice date; (12) which are in the nature of rebates due
from vendors and suppliers of parts and other inventory purchased by the
Borrower or CRG; and (13) which may be subject to year end adjustments. In no
event will the balance of any Account of any single Account Debtor be eligible
whenever the portion of the Account which has not been paid within sixty
(60) days from the invoice date is in excess of 25% of the total amount
outstanding on the Account.     2.9   “Eligible Inventory” means, at any time,
all of the Borrower’s and CRG’s Inventory except: (1) Inventory which is not
owned by the Borrower or CRG free and clear of all security interests, liens,
encumbrances, and claims of third parties; (2) Inventory which the Bank, in its
sole discretion, deems to be obsolete, unsalable, damaged, defective, or unfit
for further processing; (3) Work in process, (4) Inventory consisting of used
modular or manufactured homes, and (5) Inventory consisting of furniture. For
the purpose of this Agreement and the calculation of the Borrowing Base, the
value of Borrower’s Eligible Inventory shall be reduced by the sum of (i) any
general ledger reserves for raw materials, (ii) any general ledger reserves for
finished goods, (iii) any allowance for volume discounts or rebates for finished
goods, plus (iv) any allowance for interest reimbursement payments to retailers
of Borrower’s Inventory.     2.10   “Inventory” means all of the Borrower’s and
CRG’s raw materials, work in process, finished goods, merchandise, parts and
supplies, of every kind and description, and goods held for sale or lease or
furnished under contracts of service in which the Borrower or CRG now has or
hereafter acquires any right, whether held by the Borrower, CRG, or others, and
all documents of title, warehouse receipts, bills of lading, and all other
documents of every type covering all or any part of the foregoing. Inventory
includes inventory temporarily out of the Borrower’s or CRG’s custody or
possession and all returns on Accounts.     2.11   “Intangible Assets” means the
aggregate amount of all assets classified as intangible assets under generally
accepted accounting principles, including, without limitation, goodwill,
trademarks, patents, copyrights, organization expenses, franchises, licenses,
trade names, brand names, mailing lists, catalogs, excess of cost over book
value of assets acquired, and bond discount and underwriting expenses.

2



--------------------------------------------------------------------------------



 





  2.12   “Subordinated Debt” means debt subordinated to the Bank in manner and
by agreement reasonably satisfactory to the Bank.     2.13   “Tangible Net
Worth” means total assets less the sum of Intangible Assets, and total
liabilities.



3.   Conditions Precedent.



  3.1   Conditions Precedent to Initial Extension of Credit. Before the first
extension of credit governed by this agreement, whether by disbursement of a
loan, issuance of a letter of credit, or otherwise, the Borrower shall deliver
to the Bank, in form and substance satisfactory to the Bank:



      A. Loan Documents. The Notes, and as applicable, the letter of credit
applications, the security agreements, the pledge agreements, financing
statements, mortgages or deeds of trust, the guaranties, the subordination
agreements, and any other loan documents which the Bank may reasonably require
to give effect to the transactions described in this agreement;         B.
Evidence of Completed Distribution, Due Organization and Good Standing.
Evidence, satisfactory to the Bank, of (i) the approval from the Securities and
Exchange Commission (the “SEC”) and the completion of the distribution of the
shares of stock of Borrower by Centex Corporation to the current shareholders of
Centex Corporation in accordance with the terms of that certain Form 10
Registration Statement filed by Borrower with the SEC on April 23, 2003, and
(ii) the due organization and good standing of the Borrower and every other
business entity that is a party to this agreement or any other loan document
required by this agreement;         C. Evidence of Authority to Enter into Loan
Documents. Evidence that (i) each party to this agreement and any other loan
document required by this agreement is authorized to enter into the transactions
described in this agreement and the other loan documents, and (ii) the person
signing on behalf of each such party is authorized to do so; and         D.
Fees. Payment of the following fees, all of which the Borrower acknowledges have
been earned by the Bank: commitment fee $37,500.00.         E. Lien Priority.
Evidence, satisfactory to the Bank, that Bank has a first and prior lien on all
collateral for the Credit Facilities, including, without limitation, all
Accounts and Inventory (as such terms are defined under the Uniform Commercial
Code of Arizona, as in effect from time to time) of Borrower and CRG Holdings,
LLC. Such evidence to include (i) termination statements relating to financing
statements listing other creditors of Borrower or CRG Holdings, LLC as secured
parties, (ii) lien subordination agreements from other creditors of Borrower or
CRG Holdings, LLC, and (iii) landlord lien waivers executed by all lessors of
leased property where any of the collateral may be located from time to time.  
      Notwithstanding anything contained in this Agreement to the contrary, the
failure of the Borrower to satisfy all the conditions precedent to the initial
extension of credit set forth above on or before that date which is sixty
(60) days from the date of this Agreement shall constitute a default by Borrower
under this Agreement.



  3.2   Conditions Precedent to Each Extension of Credit. Before any extension
of credit governed by this agreement, whether by disbursement of a loan,
issuance of a letter of credit or otherwise, the following conditions must be
satisfied:



      A. Representations. The representations of the Borrower under this
agreement and under any other document or agreement executed by Borrower in
connection with the Credit Facilities are true in all material respects on and
as of the date of the extension of credit;         B. No Event of Default. No
event of default has occurred in any provision of this agreement, the Notes or
any agreement related to the Credit Facilities and is continuing or would result
from the extension of credit, and no event has occurred which would constitute
the occurrence of any such event of default but for the lapse of time until the
end of any grace or cure period; and         C. Additional Approvals, Opinions,
and Documents. The Bank has received any other approvals, opinions and documents
as it may reasonably request.



4.   Affirmative Covenants. The Borrower shall:

3



--------------------------------------------------------------------------------



 





  4.1   Insurance. Maintain insurance with financially sound and reputable
insurers covering its properties and business against those casualties and
contingencies and in the types and amounts as are customary for companies of
similar size and engaged in a similar line of business.



  4.2   Existence. Maintain its existence and business operations as presently
in effect in accordance in all material respects with all applicable laws and
regulations, pay its debts and obligations when due under normal terms, and pay
on or before their due date, all taxes, assessments, fees and other governmental
monetary obligations, except as they may be contested in good faith by proper
proceedings if they have been properly reflected on its books.



  4.3   Financial Records. Maintain proper books and records of account, in
accordance with generally accepted accounting principles, and consistent with
financial statements previously submitted to the Bank.



  4.4   Inspection. Permit the Bank upon reasonable notice to inspect and copy
the Borrower’s business records at such times and at such intervals as the Bank
may reasonably require, and to discuss during reasonable business hours the
Borrower’s business, operations, and financial condition with the Borrower’s
officers and accountants.



  4.5   Financial Reports. Furnish to the Bank whatever information, books and
records the Bank may reasonably request, including at a minimum:



      A. Within thirty (30) days after and as of the end of each calendar month,
the following lists, each certified as correct by one of its authorized agents:



       (1) a list of accounts receivable, aged from date of invoice, and    
     (2) a list of accounts payable, aged from date of receipt.



      B. Within thirty (30) days after each monthly period, a borrowing base
certificate, in the form of Exhibit A attached hereto, along with such
supporting documentation as the Bank may request.         C. Via either the
EDGAR System or its Home Page, within one hundred twenty (120) days after the
filing of its Annual Report on Form 10-K for the fiscal year then ended with the
Securities and Exchange Commission, but no event later than one hundred fifty
(150) days after the end of such fiscal year, the financial statements for such
fiscal year as contained in such Annual Report on Form 10-K and, as soon as it
shall become available, the annual report to shareholders of the Borrower for
the fiscal year then ended.         D. For each fiscal quarter other than the
last fiscal quarter of each fiscal year, via either the EDGAR System or its Home
Page, within forty-five (45) days after the filing of its Quarterly Report on
Form 10-Q for the fiscal quarter then ended with the Securities and Exchange
Commission, but no event later than ninety (90) days after the end of such
fiscal quarter, copies of the financial statements for such fiscal quarter as
contained in such Quarterly Report on Form 10-Q.         E. Via either the EDGAR
System or its Home Page, promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Borrower or any subsidiary with the Securities and Exchange
Commission or any governmental authority succeeding to any or all of the
functions of said Commission.         If for any reason the EDGAR System and/or
its Home Page are not available to the Borrower as is required for making
available the financial statements or reports referred to above, the Borrower
shall then furnish a copy of such financial statements or reports to the Bank.  
      For the purposes of this section, “EDGAR System” means the Electronic Data
Gathering Analysis and Retrieval System owned and operated by the United States
Securities and Exchange Commission or any replacement system, and “Home Page”
means the Borrower’s corporate home page on the World Wide Web accessible
through the Internet via the universal resource locator (URL) identified as
“www.cavco.com” or such other universal resource locator that the Borrower shall
designate in writing to the Bank as its corporate home page on the World Wide
Web.



  4.6   Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank
in writing of (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions affecting the
Borrower which could materially and adversely affect the financial condition of
the Borrower; (2) the occurrence of any event which gives rise to the Bank’s
option to terminate the Credit Facilities; (3) the institution of steps by the
Borrower to withdraw from, or the institution of any steps to terminate, any
employee benefit plan as to which the Borrower may have liability; (4) any

4



--------------------------------------------------------------------------------



 





      additions to the locations or changes in the locations of the Borrower’s
businesses; and (5) any alleged breach of any provision of this agreement or of
any other agreement related to the Credit Facilities by the Bank.     4.7  
Additional Information. Furnish such additional information and statements
respecting the Borrower or CRG or their respective businesses, as the Bank may
reasonably request, from time to time.     4.8   Insurance Reports. Furnish to
the Bank, upon request of the Bank, reports on each existing insurance policy
showing such information as the Bank may reasonably request.     4.9   Other
Agreements. Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between the Borrower and any other party
unless the failure to so comply would not have a material adverse effect on the
financial condition of the Borrower or its ability to repay the Credit
Facilities.     4.10   Title to Assets and Property. Maintain good and
marketable title to all of the Borrower’s assets and properties, except for
assets or properties that are obsolete or have been disposed of in the ordinary
course of business.     4.11   Additional Assurances. Make, execute and deliver
to the Bank such other agreements as the Bank may reasonably request to evidence
the Credit Facilities and to perfect any security interests required thereunder.
    4.12   Employee Benefit Plans. Maintain each employee benefit plan as to
which the Borrower may have any liability, in compliance in all material
respects with all applicable requirements of law and regulations.     4.13  
Compliance Certificates. Provide the Bank, within forty-five (45) days after the
end of each fiscal quarter, with a certificate executed by the Borrower’s chief
financial officer, or other officer or a person acceptable to the Bank,
certifying that, as of the date of the certificate, no event of default exists
under any provision of this agreement.



5.   Negative Covenants.



  5.1   Unless otherwise noted, the financial requirements set forth in this
section will be computed in accordance with generally accepted accounting
principles applied on a basis consistent with financial statements previously
submitted by the Borrower to the Bank.     5.2   Without the written consent of
the Bank, the Borrower will not:



      A. Dividends. Acquire or retire any of its shares of capital stock, or
declare or pay dividends or make any other distributions upon any of its shares
of capital stock, except in the absence of the occurrence of any default,
dividends in its capital stock.         B. Debt. Incur, or permit to remain
outstanding, debt for borrowed money or installment obligations, except debt
reflected in the latest financial statement of the Borrower furnished to the
Bank prior to execution of this agreement and not to be paid with proceeds of
borrowings under the Credit Facilities, purchase money loans from others for the
acquisition of equipment up to $1,200,000.00 in the aggregate during any fiscal
year. For purposes of this covenant, the sale of any account receivable is the
incurring of debt for borrowed money.         C. Guaranties. Guarantee or
otherwise become or remain secondarily liable on the undertaking of another,
except for endorsement of drafts for deposit and collection in the ordinary
course of business and guaranties executed in connection with repurchase
agreements for inventory entered into in the normal course of business.        
D. Liens. Create or permit to exist any lien on any of its property, real or
personal, except: existing liens described in Schedule I; liens to the Bank; and
the liens described on Schedule II.         E. Use of Proceeds. Use, or permit
any proceeds of the Credit Facilities to be used, directly or indirectly, for
the purpose of “purchasing or carrying any margin stock” within the meaning of
Federal Reserve Board Regulation U. At the Bank’s request, the Borrower will
furnish a completed Federal Reserve Board Form U-1.         F. Continuity of
Operations. (1) Engage in any business activities substantially different from
those in which the Borrower is presently engaged; (2) cease operations,
liquidate, merge, acquire or consolidate with any other entity, change its name,
dissolve, or sell any assets out of the ordinary course of business; or
(3) enter into any arrangement with any person providing for the leasing by the
Borrower or any subsidiary of real or personal property which has been sold or
transferred by the Borrower or subsidiary to such person.

5



--------------------------------------------------------------------------------



 





      G. Limitation on Negative Pledge Clauses. Enter into any agreement with
any person other than the Bank which prohibits or limits the ability of the
Borrower or any of its subsidiaries to create or permit to exist any lien on any
of its property, assets or revenues, whether now owned or hereafter acquired,
except for liens permitted by Section 5.2D.         H. Conflicting Agreements.
Enter into any agreement containing any provision which would be violated or
breached by the performance of the Borrower’s obligations under this agreement.
        I. Investments. Invest in, or purchase, create, form or acquire any
interest in, any other enterprise or entity.         J. Leverage Ratio. Permit
at any time, its ratio of total liabilities less deferred taxes to Tangible Net
Worth to be greater than 2.00 to 1.00.         K. Capital Expenditures. Acquire,
whether by purchase or capital lease, fixed assets if the aggregate purchase
price of such assets to the Borrower, and all subsidiaries if any, shall exceed
$1,500,000.00 in the aggregate in any one fiscal year.         L. Debt Service
Coverage Ratio. Permit at any time, its ratio of net income before taxes, plus
interest expense, plus depreciation expense, plus amortization expense, minus
Capital Expenditures, minus actual taxes paid, for the twelve month period then
ending to current portion of long term debt and capitalized lease payments made,
plus interest expense, to be less than 1.50 to 1.00.



6.   Representations.



  6.1   Representations by the Borrower. The Borrower represents that: (a) the
execution and delivery of this agreement and the Notes, and the performance of
the obligations they impose, do not violate any law, conflict with any agreement
by which it is bound, or require the consent or approval of any governmental
authority or other third party, (b) this agreement and the Notes are valid and
binding agreements, enforceable according to their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws or
general principles of equity (c) all balance sheets, profit and loss statements,
and other financial statements and other information furnished by Borrower to
the Bank in connection with the Liabilities are accurate in all material
respects and fairly reflect the financial condition of the organizations and
persons to which they apply on their effective dates, including contingent
liabilities of every type, in accordance with generally accepted accounting
principles, which financial condition has not changed materially and adversely
since those dates, (d) no litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against the
Borrower is pending or threatened, and no other event has occurred, which may in
any one case or in the aggregate materially adversely affect the Borrower’s
financial condition and properties, other than litigation, claims, or other
events, if any, that have been disclosed to and acknowledged by the Bank in
writing, (e) all of the Borrower’s tax returns and reports that are or were
required to be filed, have been filed, and all taxes, assessments and other
governmental charges have been paid in full, except those presently being
contested by the Borrower in good faith and for which adequate reserves have
been provided, or those the failure to file or pay could not reasonably be
expected to have a material adverse effect on the financial condition of the
Borrower or its ability to repay the Credit Facilities (f) the Borrower is not a
“holding company” or a company “controlled” by an “investment company”, within
the meaning of the Investment Company Act of 1940, as amended, (g) the Borrower
is not a “holding company”, or a “subsidiary company” of a “holding company” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, (h) there are no defenses or counterclaims, offsets or adverse
claims, demands or actions of any kind, personal or otherwise, that the Borrower
could assert with respect to this agreement or the Credit Facilities, (i) the
Borrower owns, or is licensed to use, all trademarks, trade names, copyrights,
technology, know-how and processes necessary for the conduct of its business as
currently conducted other than those the failure to own or be licensed to use
could not reasonably be expected to have a material adverse effect on the
financial condition of the Borrower or its ability to repay the Credit
Facilities, and (j) no part of the proceeds of the Credit Facilities will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U of the Board of
Governors of the Federal Reserve System of the United States (the “Board”) as
now and from time to time hereafter in effect or for any purpose which violates
the provisions of any regulations of the Board. Borrower further represents
that: (a) it is duly organized, existing and in good standing pursuant to the
laws under which it is organized, and (b) the execution and delivery of this
agreement and the Notes and the performance of the obligations they impose
(i) are within its powers, (ii) have been duly authorized by all necessary
action of its governing body, and (iii) do not contravene the terms of its
articles of incorporation or organization, its by-laws, or any partnership,
operating or other agreement governing its affairs.     6.2   Representations
Regarding Assets. With respect to any asset of the Borrower utilized in the
calculation of the Borrowing Base set forth in this agreement, the Borrower
represents and warrants to the Bank: (1) each asset represented by the Borrower
to be eligible for Borrowing Base purposes of this agreement conforms to the
eligibility

6



--------------------------------------------------------------------------------



 





      definitions set forth in this agreement; (2) all asset values delivered to
the Bank will be true and correct, subject to immaterial variance; and be
determined on a consistent accounting basis; (3) except as agreed to the
contrary by the Bank in writing, each asset is now and at all times hereafter
while utilized in the calculation of Borrowing Base will be in the Borrower’s
physical possession and shall not be held by others on consignment, sale or
approval, or sale or return; (4) except as reflected in schedules delivered to
the Bank, each asset is now and at all times hereafter while utilized in the
calculation of Borrowing Base will be of good and merchantable quality, free
from defects; (5) each asset is not now and will not at any time hereafter while
utilized in the calculation of Borrowing Base be stored with a bailee,
warehouseman, or similar party without the Bank’s prior written consent, and in
such event, the Borrower will concurrently at the time of bailment cause any
such bailee, warehouseman, or similar party to issue and deliver to the Bank,
warehouseman receipts in the Bank’s name evidencing the storage of the assets;
and (6) the Bank, its assigns, or agents shall have the right at any time and at
the Borrower’s expense to inspect, examine and audit the Borrower’s records, and
if Accounts are included in the calculation of Borrowing Base, confirm with
Account Debtors the accuracy of such Accounts, and inspect and examine the
assets and to check and test the same as to quality, quantity, value, and
condition.



7.   Default/Remedies. If any of the Credit Facilities are not paid at maturity,
whether by acceleration or otherwise, or if an event of default by Borrower or
any Guarantor occurs under the terms of this agreement, the Notes or any
agreement related to the Credit Facilities, then the Bank shall have all of the
rights and remedies provided by any law or agreement.   8.   Miscellaneous.



  8.1   Notice. Any notices and demands under or related to this document shall
be in writing and delivered to the intended party at its address stated herein,
and if to the Bank, at its main office if no other address of the Bank is
specified herein, by one of the following means: (a) by hand, (b) by a
nationally recognized overnight courier service, or (c) by certified mail,
postage prepaid, with return receipt requested. Notice shall be deemed given:
(a) upon receipt if delivered by hand, (b) on the Delivery Day after the day of
deposit with a nationally recognized courier service, or (c) on the third
Delivery Day after the notice is deposited in the mail. “Delivery Day” means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of such change
in the manner provided in this provision.     8.2   No Waiver. No delay on the
part of the Bank in the exercise of any right or remedy waives that right or
remedy. No single or partial exercise by the Bank of any right or remedy
precludes any other future exercise of it or the exercise of any other right or
remedy. No waiver or indulgence by the Bank of any default is effective unless
it is in writing and signed by the Bank, nor shall a waiver on one occasion bar
or waive that right on any future occasion.     8.3   Integration. This
agreement, the Notes, and any agreement related to the Credit Facilities embody
the entire agreement and understanding between the Borrower and the Bank and
supersede all prior agreements and understandings relating to their subject
matter. If any one or more of the obligations of the Borrower under this
agreement or the Notes is invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining obligations of the
Borrower shall not in any way be affected or impaired, and the invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of the Borrower under
this agreement or the Notes in any other jurisdiction.     8.4   Governing Law
and Venue. This agreement is delivered in the State of Arizona and governed by
Arizona law (without giving effect to its laws of conflicts). The Borrower
agrees that any legal action or proceeding with respect to any of its
obligations under this agreement may be brought by the Bank in any state or
federal court located in the State of Arizona, as the Bank in its sole
discretion may elect. By the execution and delivery of this agreement, the
Borrower submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
The Borrower waives any claim that the State of Arizona is not a convenient
forum or the proper venue for any such suit, action or proceeding.     8.5  
Captions. Section headings are for convenience of reference only and do not
affect the interpretation of this agreement.     8.6   Survival of
Representations and Warranties. The Borrower understands and agrees that in
extending the Credit Facilities, the Bank is relying on all representations,
warranties, and covenants made by the Borrower in this agreement or in any
certificate or other instrument delivered by the Borrower to the Bank under this
agreement. The Borrower further agrees that regardless of any investigation made
by the Bank, all such representations, warranties and covenants will survive the
making of the Credit Facilities and delivery to the Bank of this agreement,
shall be continuing in nature, and shall remain in full force and effect until
such time as the Borrower’s indebtedness to the Bank shall be paid in full.

7



--------------------------------------------------------------------------------



 





  8.7   Non-Liability of the Bank. The relationship between the Borrower and the
Bank created by this agreement is strictly a debtor and creditor relationship
and not fiduciary in nature, nor is the relationship to be construed as creating
any partnership or joint venture between the Bank and the Borrower. The Borrower
is exercising the Borrower’s own judgement with respect to the Borrower’s
business. All information supplied to the Bank is for the Bank’s protection only
and no other party is entitled to rely on such information. There is no duty for
Bank to review, inspect, supervise or inform the Borrower of any matter with
respect to the Borrower’s business. The Bank and the Borrower intend that the
Bank may reasonably rely on all information supplied by the Borrower to the
Bank, together with all representations and warranties given by the Borrower to
the Bank, without investigation or confirmation by the Bank and that any
investigation or failure to investigate will not diminish the Bank’s right to so
rely.     8.8   Indemnification of the Bank. The Borrower agrees to indemnify,
defend and hold the Bank and BANK ONE CORPORATION, or any of its subsidiaries or
affiliates or their successors, and each of their respective shareholders,
directors, officers, employees and agents (collectively, the “Indemnified
Persons”) harmless from any and all obligations, claims, liabilities, losses,
damages, penalties, fines, forfeitures, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature (including, without limitation,
any Indemnified Person’s reasonable attorneys’ fees) (collectively, the
“Claims”) which may be imposed upon, incurred by or assessed against any
Indemnified Person (whether or not caused by any Indemnified Person’s sole,
concurrent, or contributory negligence) arising out of or relating to this
agreement; the exercise of the rights and remedies granted under this agreement
(including, without limitation, the enforcement of this agreement and the
defense of any Indemnified Person’s action or inaction in connection with this
agreement); and in connection with the Borrower’s failure to perform all of the
Borrower’s obligations under this agreement, except to the limited extent that
the Claims against any such Indemnified Person are caused by such Indemnified
Person’s willful misconduct, bad faith or gross negligence. The indemnification
provided for in this section shall survive the termination of this agreement and
shall extend to and continue to benefit each individual or entity who is or has
at any time been an Indemnified Person.         The Borrower’s indemnity
obligations under this section shall not in any way be affected by the presence
or absence of covering insurance, or by the amount of such insurance or by the
failure or refusal of any insurance carrier to perform any obligation on its
part under any insurance policy or policies affecting the Borrower’s assets or
the Borrower’s business activities. Should any Claim be made or brought against
any Indemnified Person by reason of any event as to which the Borrower’s
indemnification obligations apply, then, upon any Indemnified Person’s demand,
the Borrower, at its sole cost and expense, shall defend such Claim in the
Borrower’s name, if necessary, by the attorneys for the Borrower’s insurance
carrier (if such Claim is covered by insurance), or otherwise by such attorneys
as Borrower shall select, subject to the approval of any Indemnified Person,
which approval shall not be unreasonably withheld. Any Indemnified Person may
also engage its own attorneys at its reasonable discretion to defend the
Borrower and to assist in its defense and the Borrower agrees to pay the fees
and disbursements of such attorneys.         Notwithstanding the foregoing or
anything else in this agreement or any other loan document to the contrary, in
no event shall Borrower be liable under this indemnity provision for any lost
profits or for any special, indirect, consequential or punitive damages.     8.9
  Counterparts. This agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same agreement.     8.10   Sole
Discretion of the Bank. Whenever the Bank’s consent or approval is required
under this agreement, the decision as to whether or not to consent or approve
shall be in the sole and exclusive discretion of the Bank and the Bank’s
decision shall be final and conclusive.     8.11   Advice of Counsel. The
Borrower acknowledges that it has been advised by counsel, or had the
opportunity to be advised by counsel, in the negotiation, execution and delivery
of this agreement and any documents executed and delivered in connection with
the Credit Facilities.     8.12   Recovery of Additional Costs. If the
imposition of or any change in any law, rule, regulation, or guideline, or the
interpretation or application of any thereof by any court or administrative or
governmental authority (including any request or policy not having the force of
law) shall impose, modify, or make applicable any taxes (except federal, state,
or local income or franchise taxes imposed on the Bank), reserve requirements,
capital adequacy requirements, or other obligations which would (A) increase the
cost to the Bank for extending or maintaining the Credit Facilities, (B) reduce
the amounts payable to the Bank under the Credit Facilities, or (C) reduce the
rate of return on the Bank’s capital as a consequence of the Bank’s obligations
with respect to the Credit Facilities, then the Borrower agrees to pay the Bank
such additional amounts as will compensate the Bank therefor, within five
(5) days after the Bank’s written demand for

8



--------------------------------------------------------------------------------



 





      such payment. The Bank’s demand shall be accompanied by an explanation of
such imposition or charge and a calculation in reasonable detail of the
additional amounts payable by the Borrower, which explanation and calculations
shall be conclusive in the absence of manifest error.     8.13   Conflicting
Terms. If this agreement is inconsistent with any provision in any agreement
related to the Credit Facilities, the Bank shall determine, in the Bank’s sole
and absolute discretion, which of the provisions shall control any such
inconsistency.     8.14   Expenses. The Borrower agrees to pay or reimburse the
Bank for all its out-of-pocket costs and expenses and reasonable attorneys’ fees
(including the fees of in-house counsel) incurred in connection with the
development, preparation and execution of, and in connection with the
enforcement or preservation of any rights under, this agreement, any amendment,
supplement, or modification thereto, and any other documents prepared in
connection herewith or therewith. These costs and expenses include without
limitation any costs or expenses incurred by the Bank in any bankruptcy,
reorganization, insolvency or other similar proceeding.



9.   WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.   10.   JURY WAIVER. THE BORROWER AND THE BANK HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO
PROVIDE THE FINANCING DESCRIBED HEREIN.

Dated: September 17, 2003

                  Address(es) for Notices:   Borrower:                      
1001 North Central Avenue, Suite 800   Cavco Industries, Inc.     Phoenix, AZ
85004                               Attn:   Sean K. Nolen   By:   /s/ Sean K.
Nolen                

--------------------------------------------------------------------------------

            Sean K. Nolen   V.P., C.F.O., Treasurer            

--------------------------------------------------------------------------------

            Printed Name   Title                           Date:   September 17,
2003                   Address for Notices:   Bank:                          
201 N. Central Ave, 21st Floor, AZ1-1178   Bank One, NA, with its main office in
Chicago, IL Phoenix, AZ 85004                               Attn:   Sanat B.
Patel   By:   /s/ Sanat B. Patel                

--------------------------------------------------------------------------------

            Sanat B. Patel   Vice President            

--------------------------------------------------------------------------------

            Printed Name   Title                           Date:   September 30,
2003                  

9



--------------------------------------------------------------------------------



 



SCHEDULE I
LIENS

[TO BE PROVIDED BY BORROWER]

10



--------------------------------------------------------------------------------



 



SCHEDULE II
LIENS

     (i)  pledges or deposits made to secure payment of worker’s compensation,
or to participate in any fund in connection with worker’s compensation,
unemployment insurance, pensions, or other social security programs;

     (ii)  good faith pledges or deposits made to secure performance of bids,
tenders, insurance or other contracts (other than for the repayment of borrowed
money), or leases, or to secure statutory obligations, surety or appeal bonds,
or indemnity, performance, or other similar bonds, as all such liens arise in
the ordinary course of business of the Borrower;

     (iii)  encumbrances consisting of zoning restrictions, easements, or other
restrictions on the use of real property, none of which impair in any material
respect the use of such property by the Borrower in the operation of its
business, and none of which is violated by existing or proposed structures or
land use;

     (iv)  liens of landlords or of mortgagees of landlords, arising solely by
operation of law, on fixtures and movable property located on premises leased in
the ordinary course of business;

     (v)  the following, so long as the applicability, amount, or validity of
which is being contested in good faith by appropriate proceedings diligently
conducted, and against which reserves or other provisions required by generally
accepted accounting principles have been made, levy and execution thereon have
been stayed and continue to be stayed, and they do not in the aggregate
materially detract from the value of the property of Borrower in question, or
materially impair the use thereof in the operation of its business: (A) claims
and liens for taxes; (B) claims and liens upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute of the merits; and
(C) claims and liens of mechanics, materialmen, warehousemen, carriers,
landlords, or other like liens;

     (vi)  liens in assets or properties acquired with purchase money debt
permitted under 5.2B above and securing only such purchase money debt;

     (vii)  liens on any property or asset of any corporation or other entity
existing at the time such corporation or other entity becomes a subsidiary or is
merged or consolidated with or into Borrower or a subsidiary or at the time such
property or asset is acquired from such corporation or other entity, other than
any lien placed on any property or asset of such corporation or other entity in
contemplation of such acquisition, merger, or consolidation;

     (viii)  liens for current taxes not yet due; and

     (ix)  any renewals, extensions, or refinancings (but not increase in the
principal amount thereof) of any of the foregoing liens.

11